DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 12 and 13, the claim recites a throttle to limit a second communication of a second controller based at least in part on the device-wide record.  It is unclear from the context of the claim as to the meaning of “a second communication”.  The claim recites a “a first communication” across the network, but does not set forth the meaning of “a second communication”.  It is unclear as to whether the second communication is another iteration of the “first communication” or some other communication with other network devices.  In addition, it is unclear from the context of the claim the manner in which the “second communication” is throttled as it is unclear as to the nature of the “second communication” of a second controller as the claim does not recite a first communication of the second controller.  Regarding line 12, the claim recites a second controller.  The claim term lacks proper antecedent basis as line 10 recites “a second controller” and it is unclear as to whether the recitation in line 12 is a reference to the controller in line 10 or some other controller.  Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Musleh et al. (US 2022/0210075 A1), hereinafter to as D1.
Regarding claims 10 and 19, D1 discloses a selective congestion notification by a network interface device, which comprises:
identifying a first controller in a device and a second controller in the device (Referring to Figures 1-3, 7, and 8, sender network interface device 104 (device) and flow information 106 (first controller) and flow state adjustment 110 (second controller).  See paragraphs 0019-0023.); 
associating the first controller and the second controller (Referring to Figures 1-3, congestion control is performed according to the flow information and flow state adjustment.  See paragraphs 0022-0025.); 
determining that a first communication using the first controller is subject to network congestion at a switch (Referring to Figures 1-3, Intermediate network interface device 150 can receive one or more packets sent from sender network interface device 104 and store packets of one or more flows into buffer 152. Packet processor 154 can determine whether to transmit a congestion message to sender network interface device 104.  See paragraphs 0034-0036.); and 
applying device congestion control to a second communication using the second controller (Referring to Figures 1-3, flow state adjustment (second controller), for subsequent packet transmission (second communication) is made based upon the congestion notification.  See paragraphs 0019-0025, 0035, and 0036.)

Regarding claims 11 and 19, D1 discloses the first controller includes a first Non-Volatile Memory Express (NVMe) over Fabrics (NVMe-oF) controller; and the second controller includes a second NVMe-oF controller (Referring to Figures 8, system 800 can be implemented using interconnected compute sleds of processors, memories, storages, network interfaces, and other components.  Data can be copied or stored to virtualized storage nodes or accessed using a protocol such as NVMe over Fabrics (NVMe-oF) (equivalent to first and second controllers) or NVMe.  See paragraph 0067.)

Regarding claim 12, D1 discloses wherein associating the first controller and the second controller includes associating the first NVMe-oF controller and the second NVMe-oF controller based at least in part on the first NVMe-oF controller in the device communicating with a second device and the second NVMe-oF controller in the device communicating with the second device (Referring to Figures 8, system 800 can be implemented using interconnected compute sleds of processors, memories, storages, network interfaces, and other components.  Data can be copied or stored to virtualized storage nodes or accessed using a protocol such as NVMe over Fabrics (NVMe-oF) (equivalent to first and second controllers communicating with one another for flow control based upon congestion) or NVMe.  See paragraph 0067.)

Regarding claim 13, D1 discloses wherein associating the first controller and the second controller includes associating the first NVMe-oF controller and the second NVMe-oF controller based at least in part on the first NVMe-oF controller in the device communicating with a second device and the second NVMe-oF controller in the device communicating with a third device, the second device and the third device in a rack (Referring to Figures 8, system 800 can be implemented using interconnected compute sleds of processors, memories, storages, network interfaces, and other components.  Data can be copied or stored to virtualized storage nodes or accessed using a protocol such as NVMe over Fabrics (NVMe-oF) (equivalent to first, second, and third controllers communicating with one another for flow control based upon congestion utilizing the flow information (first device), connection information (third device), and flow state adjustment (second device) of device 104) or NVMe.  See paragraph 0067.  The servers used in data centers and server farms comprise arrayed server configurations such as rack-based servers or blade servers.  See paragraphs 0060 and 0068.)

Regarding claim 14, D1 discloses identifying the switch along a first path from the first NVMe-oF controller to the second device; and identifying the switch along a second path from the second NVMe-oF controller to the third device (Referring to Figures 1 and 8, NVME-oF controllers for a first, second, and third devices (flow information, flow state adjustment, and connection information), as equated above, in communication with the intermediate network device 150 (switch) comprising a number of connections between sender network device 104 and intermediate network device 150.  See paragraphs 0019, 0060, 0067, and 0068.)

Regarding claim 15, D1 discloses wherein associating the first controller and the second controller includes associating the first NVMe-oF controller and the second NVMe-oF controller based at least in part on the first NVMe-oF controller in the device communicating with a second device and the second NVMe-oF controller in the device communicating with a third device, the second device and the third device in a cluster (Referring to Figures 8, system 800 can be implemented using interconnected compute sleds of processors, memories, storages, network interfaces, and other components.  Data can be copied or stored to virtualized storage nodes or accessed using a protocol such as NVMe over Fabrics (NVMe-oF) (equivalent to first, second, and third controllers communicating with one another for flow control based upon congestion utilizing the flow information (first device), connection information (third device), and flow state adjustment (second device) of device 104) or NVMe.  See paragraph 0067.  The servers used in data centers and server farms comprise arrayed server configurations, equivalent clusters, such as rack-based servers or blade servers.  See paragraphs 0060 and 0068.)

Regarding claim 16, D1 discloses wherein determining that the first communication using the first controller is subject to network congestion at the switch includes receiving at the first NVMe-oF controller a packet for the first communication marked with a congestion notification (Referring to Figures 1-3, Intermediate network interface device 150 can receive one or more packets sent from sender network interface device 104 and store packets of one or more flows into buffer 152. Packet processor 154 (at the switch) can determine whether to transmit a congestion message to sender network interface device 104.  See paragraphs 0034-0036.  Devices can be NVME-of devices.  See paragraph 0067.)

Regarding claim 17, D1 discloses wherein determining that the first communication using the first controller is subject to network congestion at the switch further includes comparing a congestion score for the second NVMe-oF controller with a threshold (Referring to Figures 1-3, Intermediate network interface device 150 can receive one or more packets sent from sender network interface device 104 and store packets of one or more flows into buffer 152. Packet processor 154 (at the switch) can determine whether to transmit a congestion message to sender network interface device 104.  See paragraphs 0034-0036.  Devices can be NVME-of devices.  See paragraph 0067.  Based upon congestion, equivalent to score, exceeding a threshold.  See paragraphs 0014 and 0036.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spoczynski et al. (US 2020/0228602 A1) - utility score is based on location-related attributes and resource-related attributes of said each candidate physical infrastructure device, resource-related attributes of said each of the services requested, and location-related attributes and movement-related attributes of one of said each of the respective service-requesting clients or said each subgroup of the plurality of subgroups of the respective service-requesting clients.
Wang et al. (US 2021/0399990 A1) -  first processor configured to analyze packets received over a communication protocol system and determine one or more congestion indicators from the analysis of the data packets, the one or more congestion indicators being indicative of network congestion for data packets transmitted over a reliable transport protocol layer of the communication protocol system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462